 



Exhibit 10.12
IRWIN FINANCIAL CORPORATION
2001 STOCK PLAN
RESTRICTED STOCK UNIT AGREEMENT
(No Performance Criteria)

1.   Grant of Restricted Stock Unit Award. Irwin Financial Corporation, an
Indiana corporation (the “Company”) hereby grants to _________ the number of
Restricted Stock Units set forth in the Notice of Restricted Stock Unit Award
subject to the terms, definitions and provisions of the Company’s 2001 Stock
Plan (the “Plan”), the terms of which are incorporated herein by reference.
Pursuant to Section 4 of the Plan, all determinations and interpretations with
respect to the Plan or this Agreement shall be made by the Committee. Except to
the extent expressly provided herein, capitalized terms used in this Agreement
shall have the same meaning ascribed thereto in the Plan.

2.   Award. Pursuant to Section 10 of the Plan, Participant is hereby granted an
Award of Restricted Stock Units described on the Notice of Restricted Stock Unit
Award attached hereto.

3.   Restrictions; Restricted Period. The Restricted Stock Units covered by the
Award shall be subject to the restrictions set forth in Section 10 of the Plan,
which include, but are not limited to, prohibitions on the sale, transfer,
assignment, pledge or encumbrance of the Restricted Stock Units, prior to the
vesting date(s) set forth on the Notice of Restricted Stock Unit Award attached
hereto (the period ending on the vesting date for a Restricted Stock Unit is
hereinafter referred to as the “Restricted Period”).

4.   Termination of Employment or Service.

     (a) Termination of Employment Due to Death or Disability. In the event a
Participant’s employment or service as a director is terminated by reason of
death or disability, the Restricted Period on all outstanding shares of
Restricted Stock Units shall terminate and the Restricted Stock Units shall vest
in full and shall be paid to Participant pursuant to the Plan.
     (b) Termination of Employment due to Reasons other than Death or
Disability. In the event that a Participant’s employment or service as a
director is terminated for any reason other than death or disability, the
Participant will forfeit any Restricted Stock Units that are not yet vested and
shall have no further rights to the Restricted Stock Units or any amounts or
payments attributable thereto.

5.   Change in Control. Upon Change in Control, the Restricted Period on all
outstanding Restricted Stock Units shall terminate and the Restricted Stock
Units shall vest in full and shall be paid to the Participant pursuant to the
Plan.

 



--------------------------------------------------------------------------------



 



6.   Withholding Tax Obligations.

     (a) General Withholding Obligations. As a condition of the receipt of
payment with respect to Restricted Stock Units, Participant shall make such
arrangements as the Company may require for the satisfaction of any federal,
state, local or foreign withholding tax obligations that may arise in connection
with such receipt. The Company shall not be required to make any payment under
the Plan until such obligations are satisfied. Participant understands that,
upon receipt of the payment, he or she will recognize income for tax purposes in
an amount equal to the payment. If Participant is an employee, the Company will
be required to withhold from Participant’s compensation, or collect from
Participant and pay to the applicable taxing authorities an amount equal to a
percentage of this compensation income. Participant shall satisfy his or her tax
withholding obligation by one or some combination of the following methods:
(i) by cash or check payment, (ii) out of Participant’s current compensation,
(iii) if payment is made in stock and if permitted by the Company, in its
discretion, by surrendering to the Company shares which (A) in the case of
shares previously acquired from the Company, have been owned by Participant for
more than six months on the date of surrender, and (B) have a Fair Market Value
determined as of the applicable Tax Date (as defined in section (c) below) on
the date of surrender equal to the amount required to be withheld, or (iv) by
electing to have the Company withhold from the payment an amount equal to the
amount required to be withheld.
     (b) Stock Withholding to Satisfy Withholding Tax Obligations. In the event
the Company allows Participant to satisfy his or her tax withholding obligations
as provided in section (a)(iii) above, such satisfaction must comply with the
requirements of this section (b) and all applicable laws. All elections by
Participant to have shares withheld to satisfy tax withholding obligations shall
be made in writing in a form acceptable to the Company and shall be subject to
the following restrictions:

  (i)   the election must be made on or prior to the applicable Tax Date (as
defined in section (c) below);     (ii)   once made, the election shall be
irrevocable as to the particular shares to which the election is made; and    
(iii)   all elections shall be subject to the consent or disapproval of the
Committee.

     (c) Definitions. For purposes of this Section 6, the Fair Market Value of
the stock to be withheld shall be determined on the date that the amount of tax
to be withheld is to be determined under the applicable laws (the “Tax Date”).

7.   Beneficiary. The Participant may name, from time to time, any beneficiary
or beneficiaries to whom the Restricted Stock Units shall be paid in case of
death.

 



--------------------------------------------------------------------------------



 



     Each designation shall be on a form prescribed for such purpose by the
Committee and shall be effective only as set forth therein.

8.   Tax Consequences. The tax laws and regulations governing the personal
income tax impact of this Award and the receipt and disposition of the
Restricted Stock Units hereunder are complex and subject to change. Participant
should promptly consult his or her personal tax advisor upon receipt of this
Award.

9.   Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, and assigns.

[signature page follows]

 



--------------------------------------------------------------------------------



 



This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one document.

            IRWIN FINANCIAL CORPORATION
      By:         Name:         Title:        

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE LAPSE OF RESTRICTIONS PURSUANT TO
THE AWARD HEREOF IS EARNED ONLY BY CONTINUING EMPLOYMENT OR SERVICE AT THE WILL
OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED OR BEING GRANTED THIS AWARD).
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT, NOR
IN THE COMPANY’S STOCK INCENTIVE PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE,
SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION OF
EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PARTICIPANT’S EMPLOYMENT AT ANY TIME,
WITH OR WITHOUT CAUSE.
     Participant acknowledges receipt of a copy of the Plan and represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Award and fully
understands all provisions of the Award. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Award.

         
Dated:
       

TO BE A VALID ACCEPTANCE BY PARTICIPANT, THIS AGREEMENT MUST BE SIGNED AND DATED
BY PARTICIPANT, AND RETURNED TO THE COMPANY WITHIN 30 DAYS OF THE RESTRICTED
STOCK UNIT GRANT.

 



--------------------------------------------------------------------------------



 



IRWIN FINANCIAL CORPORATION
2001 STOCK PLAN
NOTICE OF RESTRICTED STOCK UNIT AWARD
     Pursuant to the terms of the attached Restricted Stock Unit Agreement and
the Amended and Restated Irwin Financial Corporation 2001 Stock Plan, you have
been awarded Restricted Stock Units (the “Award”) by Irwin Financial Corporation
(the “Company”) as follows:

     
Date of Award:
   
 
   
Total Number of Restricted Stock Units Granted:
   
 
   
Restricted Period:
  On each of the first, second, and third anniversaries of the Date of Award
restrictions shall lapse on one-third of the Restricted Stock Units subject to
this Award.

 